Citation Nr: 0926231	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-29 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
November 1994.

This matter is before the Board of Veterans' Appeals (Board), 
on remand from a March 2009 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court granted a joint motion by the appellant and Secretary 
of VA (the parties).  

Thereby the Court vacated the part of an October 2007 Board 
of Veterans' Appeals (Board) decision pertaining to the claim 
for an increased disability rating for hypertension; and 
remanded the matter of that part to the Board for further 
action consistent with the joint motion.  The Court left 
intact the part of the Board's October 2007 decision to 
remand the case to the RO with respect to claims for service 
connection for depression and for sleep apnea, both to 
include as secondary to the service-connected hypertension.  

This matter originally came before the Board on appeal from a 
July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
that rating decision the RO, in part, continued a 10 percent 
disability rating for hypertension.

In June 2003 the Veteran testified before a Decision Review 
Officer at the RO. 

In a January 2005 statement the Veteran stated that he wished 
to withdraw a claim for entitlement to individual 
unemployability as he was presently employed. Therefore, this 
issue is withdrawn and will not be discussed below. 38 C.F.R. 
§ 20.204 (2008).

In December 2006 the Veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  

Following issuance of the statement of the case, in December 
2005 and August 2007 the Veteran submitted pertinent evidence 
accompanied by a waiver of consideration by the RO.  
Therefore, the Board will consider this evidence in the first 
instance.  See 38 C.F.R. § 20.1304 (2008).

In an October 2007 decision, the Board, in part, denied a 
claim for an increased evaluation for hypertension.  The 
Veteran appealed that denial to the Court.  

As discussed above, while the appeal to the Court was 
pending, in the March 2009 order, the Court granted a joint 
motion by the parties.  Thereby, the Court vacated the 
October 2007 Board decision as to the hypertension increased 
rating claim; leaving the Board decision undisturbed as to 
the two issues for which the Board had remanded the case to 
the RO for further development.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased evaluation 
for hypertension, currently evaluated as 10 percent 
disabling.  For the following reasons further development is 
necessary prior to adjudicating the claim.

The Court Order endorsed the joint motion for remand, which, 
in part, indicated that the Board failed to provide 
sufficient reasons or bases for its decision, and therefore, 
a remand was necessary for the Board to provide a clear 
statement of reasons or bases for its decision.  

In pertinent part of the joint motion, the parties agreed 
that the Board did not adequately address whether the 
appellant was entitled to staged ratings, primarily citing 
Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) for the 
holding that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods for which the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505, 509 (2007).  

Prior to the Hart decision, the rules reflected in certain 
Court holdings varied with respect to whether a staged rating 
was for assignment; depending on whether the assignment 
pertained to a claim for an increased rating for an already 
service connected disability, or to a claim for an initial 
rating at the time of the grant of service connection.  

Prior to Hart, in adjudicating rating claims for an increased 
rating for already service-connected disabilities, the 
current level of disability was of primary concern; whereas, 
the concept of assigning staged ratings was applicable only 
for the assignment of the initial rating-the rating assigned 
initially at the time that service connection was first 
granted.  See, respectively,  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994); Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

The parties noted that in the Board's decision, the Board 
stated that the appellant's entire history was reviewed, but 
that his current level of disability "is of primary 
concern."  The parties agreed that the Board did not discuss 
possible stage ratings with the increased rating claim, and 
therefore, vacature and remand was necessary in order for the 
Board to adequately address whether staged ratings are 
applicable in this case.  Notably, the Board's decision was 
issued in October 2007, before the holding in the Hart 
decision, which was issued in November 2007.  The applicable 
rules under Hart-to consider a stage rating in the case of a 
claim for an increased rating-did not become effective until 
after the Board's October 2007 decision.

Given the requirements of the joint remand, however, the 
Board must consider whether staged ratings are applicable in 
this case.  But to do this, first a remand is necessary for 
the following reasons.  

The most recent medical evidence addressing this matter is 
contained in the report of a December 2006 VA examination, 
approximately 2.5 years ago; and the most recent 
clinical/treatment evidence is dated in November 2005, 
approximately 3.5 years ago.  At that time, the treatment 
provider noted that he had seen the Veteran more than 20 
times since 2002.  The numerous appointments for treatment 
during that period suggest that additional subsequent 
treatment records may be available from the 3.5 year period 
of time since then.  

A contemporaneous and thorough VA examination-which takes 
into account any additional records of prior medical 
treatment after the December 2006 VA examination, and also 
obtained via this remand-would certainly assist the Board in 
clarifying the severity of the Veteran's hypertension.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Further, given the elapsed time since the last VA 
examination, a more current examination is also necessary to 
meet the requirements of the joint motion (to consider 
whether staged ratings are applicable for the interim period 
since December 2006) pursuant to Hart.  Hart v. Mansfield, 21 
Vet. App. 505, 509 (2007).  In Hart, the Court held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Id.  VA has a duty to 
assist the Veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Lastly, the parties agreed that a remand was necessary in 
order for VA to comply with its duty to assist in obtaining 
all relevant medical evidence, by obtaining records 
associated with the Social Security Administration.  These 
records were requested in the October 2007 Remand portion of 
that Board decision, and received by VA in December 2007.  


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the Veteran's hypertension.

2.  Thereafter, schedule the Veteran for 
VA examination by an appropriate 
specialist to determine the severity of 
his hypertension.  The RO should make the 
claims file available to the examiner, who 
should review the entire claims folder in 
conjunction with the examination.

The examiner must provide a detailed 
review of the Veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the service-connected 
hypertension.  The examiner should perform 
all studies deemed appropriate.  

If warranted for an adequate medical 
opinion, the examiner should schedule 
blood pressure readings to be taken two or 
more times on each of at least three 
different days.  The examiner should 
comment on whether there is evidence of 
any distinct periods of identifiable 
degrees of disability (i.e. diastolic 
pressure predominantly 110, 120, 130, or 
more, or systolic pressure predominantly 
200 or more) manifest since the relevant 
period began. 

The examiner should provide requested 
opinions based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  The examiner should set forth 
in the examination report all complaints 
and examination findings, with the 
complete rationale for all opinions 
expressed.

3.  After the examination, readjudicate 
the claim under review here.  The RO's 
readjudication should include all 
considerations due under Hart v. 
Mansfield, 21 Vet. App. 505, 509 (2007), 
with respect to the assignment of staged 
ratings for the relevant period.  If any 
action does not resolve the claim, issue 
the Veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the Veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

